Chapman, J.
As this is an action for deceit, it was proper that the plaintiff should prove all that the defendant said at the time he made the representations complained of, though only the words relied on were set forth in the declaration ; because the jury, by hearing the whole, would be able to judge more accurately of the meaning of the words set forth. The accompanying language would show, either that the words were to be qualified, or to be taken without any qualification, and allowed their full force. It was proper also for the plaintiff to prove that he relied on the representations set forth, and was induced by them to make the purchase. Thus the evidence objected to was admissible.
In charging the jury, if the judge had stated that the representations made by the defendant relative to the further profits that might be made were a good cause of action, it would have been erroneous. But we do not understand that he did so, by *327that portion of the charge which is reported. While it is somewhat ambiguous, it apparently relates to the evidence of the words of the defendant which had been proved in the case, but not stated in the declaration. In reference to them, it was proper to say that the plaintiff could maintain his action only by proof that he was induced to purchase the property by one or more of the representations alleged in the declaration to be false and fraudulent, and proved to be such; and that any other representation made by the defendant in the course of the negotiation and relating to the property, not alleged, might be considered, so far as it tended to give force and inducement to and to produce confidence in the declarations alleged.
If the judge went further, and stated positively that the plaintiff could maintain his action by proof of the alleged declarations of the defendant as to future profits, the defendant should have caused that part of the charge to be inserted in his bill of exceptions. We cannot assume, from the single sentence extracted front the charge, and using negative language, that he did thus instruct the jury. Exceptions overruled.